Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
The restriction requirement between inventions a-n, as set forth in the Office action mailed on 09/15/2022, has been reconsidered.  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 17, 19-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escuti et al. (US 2013/0335683).
Regarding claim 1, Escuti et al. (figures 1-4B) discloses a broadband adaptive lens assembly for a display device, comprising: 
a first waveplate lens comprising a liquid crystal (LC) layer having LC molecules arranged such that the first waveplate lens has birefringence (Δn) that varies in a radially outward direction from a central region of the first waveplate lens and configured to diffract light at a diffraction efficiency greater than 90% within a wavelength in a range spanning at least 450 nm to 630 nm (403; see at least paragraph 0052); and 
a switchable waveplate (401 or 402; see at least paragraph 0083) configured to be electrically activated and deactivated, 
wherein the broadband adaptive lens assembly is configured to be selectively switched between at least two lens states including (see at least abstract and paragraph 0083): 
a first lens state configured to exert a first lens effect according to a first optical power and to alter a polarization of light passing through the broadband adaptive lens assembly; and 
a second lens state configured to exert a second lens effect according to a second optical power and to preserve the polarization of the light passing through the broadband adaptive lens assembly.
The limitation, “wherein the broadband adaptive lens assembly is configured to be selectively switched between at least two lens states including: a first lens state configured to converge or diverge the outcoupled light having a polarization from the waveguide according to the first optical power and to alter a polarization of the outcoupled light; and a second lens state configured to converge or diverge the outcoupled light having the polarization from the waveguide according to a second optical power without altering the polarization of the outcoupled light” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 2, Escuti et al. (figures 1-4B) discloses wherein the switchable waveplate is a switchable half waveplate (HWP) configured to reverse the handedness of a circular polarized light when deactivated, while preserving the handedness of the circular polarized light when activated (see at least paragraph 0052).
Regarding claim 3, Escuti et al. (figures 1-4B) discloses wherein the switchable HWP comprises a twisted nematic liquid crystal (TN LC) switch, wherein the TN LC switch comprises a switchable TN LC layer and is configured to reverse the polarization of a linearly polarized light when electrically deactivated, and to preserve the polarization of the linearly polarized light when electrically activated, and wherein the switchable TN LC layer comprises a plurality of elongated nematic LC molecules having twist angles that vary in a layer normal direction of the switchable TN LC layer  (see at least paragraph 0052).
The limitation, “wherein the TN LC switch comprises a switchable TN LC layer and is configured to reverse the polarization of a linearly polarized light when electrically deactivated, and to preserve the polarization of the linearly polarized light when electrically activated, and wherein the switchable TN LC layer comprises a plurality of elongated nematic LC molecules having twist angles that vary in a layer normal direction of the switchable TN LC layer” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 4, Escuti et al. (figures 1-4B) discloses wherein the switchable TN LC switch comprises the switchable TN LC layer formed between an upper alignment layer and a lower alignment layer (407 and 408), wherein the upper alignment layer is configured to align a director of the elongated nematic LC molecules that are immediately adjacent to the upper alignment layer in a first lateral direction, and wherein the lower alignment layer is configured to align a director of the elongated nematic LC molecules that are immediately adjacent to the lower alignment layer in a second lateral direction crossing the first lateral direction (see at least paragraph 0078).
The limitation, “wherein the TN LC switch comprises a switchable TN LC layer and is configured to reverse the polarization of a linearly polarized light when electrically deactivated, and to preserve the polarization of the linearly polarized light when electrically activated, and wherein the switchable TN LC layer comprises a plurality of elongated nematic LC molecules having twist angles that vary in a layer normal direction of the switchable TN LC layer” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 5, Escuti et al. (figures 1-4B) discloses wherein one or both of the upper alignment layer and the lower alignment layer comprise a polymer layer comprising polyimide or polyamide.
Regarding claim 6, Escuti et al. (figures 1-4B) discloses wherein one or both of the upper alignment layer and the lower alignment layer comprise patterned nanostructures.
Regarding claim 9, Escuti et al. (figures 1-4B) discloses wherein the switchable half waveplate (HWP) comprises the TN LC switch interposed between a pair of broadband quarter waveplate (QWP) stacks.
Regarding claim 10, Escuti et al. (figures 1-4B) discloses wherein each of the broadband QWP stacks comprises a plurality of directly stacked polymerized TN LC layers.
Regarding claim 11, Escuti et al. (figures 1-4B) discloses wherein the switchable HWP comprises the switchable TN LC layer that is directly interposed between a pair of one or more polymerized TN LC layers, wherein the polymerized TN LC layers contacting the switchable TN LC layer serve as alignment layers for aligning the elongated nematic LC molecules of the switchable TN LC layer.
Regarding claim 12, Escuti et al. (figures 1-4B) discloses wherein each of the directly stacked polymerized TN LC layers has a thickness across which the elongated nematic LC molecules that are twisted by a twist angle, wherein adjacent ones of the directly stacked TN LC layers have different twist angles (figures 1C and 1D).
Regarding claim 13, Escuti et al. (figures 1-4B) discloses wherein the broadband adaptive lens assembly further comprises a second waveplate lens comprising a second liquid crystal (LC) layer having LC molecules arranged such that the second waveplate lens has birefringence (Δn) that varies in a radially outward direction from a central region of the second waveplate lens and configured to diffract light at a diffraction efficiency greater than 90% within a wavelength in a range spanning at least 450 nm to 630 nm, wherein the switchable waveplate is interposed between the first waveplate lens and the second waveplate lens (601 and 602; figure 6).
Regarding claim 14, Escuti et al. (figures 1-4B) discloses a broadband adaptive lens assembly for a display device, comprising: 
a first waveplate lens (403; see at least paragraph 0052) comprising a liquid crystal (LC) layer formed on a substrate, wherein the LC layer has LC molecules that are arranged such that the first waveplate lens has birefringence (Δn) that varies in a radially outward direction from a central region of the LC layer and configured to diffract light at a diffraction efficiency greater than 90% within a wavelength range spanning at least 450 nm to 630 nm, wherein ones of the LC molecules that are the closest to the substrate have generally the same orientation direction at different locations at the same radius from the central region, 
wherein the broadband adaptive lens assembly is configured to be selectively switched between at least two lens states including (see at least abstract and paragraph 0083): 
a first lens state configured to exert a first lens effect according to a first optical power and to alter a polarization of light passing through the broadband adaptive lens assembly; and 
a second lens state configured to exert a second lens effect according to a second optical power and to preserve the polarization of the light passing through the broadband adaptive lens assembly.
The limitation, “wherein the broadband adaptive lens assembly is configured to be selectively switched between at least two lens states including: a first lens state configured to converge or diverge the outcoupled light having a polarization from the waveguide according to the first optical power and to alter a polarization of the outcoupled light; and a second lens state configured to converge or diverge the outcoupled light having the polarization from the waveguide according to a second optical power without altering the polarization of the outcoupled light” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 17, Escuti et al. (figures 1-4B) discloses wherein the An of the LC layer increases with increasing wavelength within the wavelength range.
The limitation, “wherein the An of the LC layer increases with increasing wavelength within the wavelength range” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 19, Escuti et al. (figures 1-4B) discloses wherein the first waveplate lens comprises a plurality of LC layers, each of the LC layers comprising LC molecules that are successively twisted in a layer normal direction.
Regarding claim 20, Escuti et al. (figures 1-4B) discloses wherein each of the LC layers has a thickness across which the LC molecules are twisted by a twist angle, wherein the LC layers have different twist angles.
The limitation, “wherein each of the LC layers has a thickness across which the LC molecules are twisted by a twist angle, wherein the LC layers have different twist angles” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 21, Escuti et al. (figures 1-4B) discloses wherein adjacent ones of the LC layers forming an interface have opposite twist angles.
The limitation, “wherein adjacent ones of the LC layers forming an interface have opposite twist angles” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 22, Escuti et al. (figures 1-4B) discloses wherein the LC molecules of the adjacent ones of the LC layers at about the same depth from the interface have generally the same orientation.
The limitation, “wherein the LC molecules of the adjacent ones of the LC layers at about the same depth from the interface have generally the same orientation” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 23, Escuti et al. (figures 1-4B) discloses wherein the first waveplate lens is interposed between a pair of transparent electrodes and configured to be electrically activated and deactivated by application of an electrical signal to the transparent electrodes.
The limitation, “wwherein the first waveplate lens is interposed between a pair of transparent electrodes and configured to be electrically activated and deactivated by application of an electrical signal to the transparent electrodes” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 24, Escuti et al. (figures 1-4B) discloses a first passive waveplate lens having a first optical power (P1) and a second passive waveplate lens having a second optical power (P2), wherein the first waveplate lens is in contact with and interposed between the first and second passive waveplate lenses (401 and 402).
The limitation, “a first passive waveplate lens having a first optical power (P1) and a second passive waveplate lens having a second optical power (P2), wherein the first waveplate lens is in contact with and interposed between the first and second passive waveplate lenses” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 25, Escuti et al. (figures 1-4B) discloses wherein the first waveplate lens is configured to have a third optical power (P3) when deactivated and about zero optical power when activated.
The limitation, “wherein the first waveplate lens is configured to have a third optical power (P3) when deactivated and about zero optical power when activated” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 26, Escuti et al. (figures 1-4B) discloses wherein each of the first and second passive waveplate lenses are half waveplates and the first waveplate lens is configured to be a half waveplate when deactivated.
The limitation, “wherein each of the first and second passive waveplate lenses are half waveplates and the first waveplate lens is configured to be a half waveplate when deactivated” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Escuti et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 27, Escuti et al. (figures 1-4B) discloses wherein the first and second passive waveplate lenses and the first waveplate lens are integrated into a single stack (figure 12A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al. (US 2013/0335683) in view of Ahling (US 2010/0245954).
Regarding claim 7, Escuti et al. discloses the limitations as shown in the rejection of claim 6 above.  However, Escuti et al. is silent regarding wherein the one or both of the upper alignment layer and the lower alignment layer serve as an electrode or electrodes configured to apply an electric field across the switchable TN LC layer.  Ahling (figure 5) teaches wherein the one or both of the upper alignment layer and the lower alignment layer serve as an electrode or electrodes configured to apply an electric field across the switchable TN LC layer (53; see at least paragraph 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify alignment layer as taught by Ahling in order to achieve alignment layers having reduced device degradation and improved stability under conventional or high intensity radiation, and also simplify the liquid crystal display or device construction. 
Claims 8, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al. (US 2013/0335683) in view of Shi et al. (US 2017/0115491).
Regarding claim 15, Escuti et al. discloses the limitations as shown in the rejection of claim 14 above.  However, Escuti et al. is silent regarding wherein the LC layer is arranged in a plurality of concentric zones.  Shi et al. (figures 1-3A) teaches wherein the LC layer is arranged in a plurality of concentric zones, wherein each of the concentric zones has a range of radius within which the ones of the LC molecules that are the closest to the substrate have generally the same orientation direction (see at least paragraphs 0058 and 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LC lens as taught by Shi et al. in order to improve the display characteristics and achieve enhancing the user's virtual-reality and/or augmented reality experience. 
Regarding claim 16, Shi et al. (figures 1-3A) teaches wherein the ones of the LC molecules that are the closest to the substrate have azimuthal twist angles that vary with radius according to a mathematical function.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 18, Shi et al. (figures 1-3A) teaches wherein ones of the LC molecules that are within the same concentric zone have generally the same twist angle at different depths of the LC layer (see at least paragraphs 0058 and 0063).  
Regarding claim 8, Escuti et al. (figures 1-4B) discloses wherein the TN LC switch comprises a pair of interlaced first and second electrodes on one side of the switchable TN LC layer, wherein the TN LC switch is configured to be switched by applying an electric field between the pair of interlaced first and second electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871